Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26, 2004, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
Following various hearings in connection with claimant’s application for unemployment insurance benefits, an Administrative Law Judge (hereinafter ALJ) ruled that claimant was disqualified from receiving benefits because his employment was terminated due to misconduct. This decision was mailed to claimant on February 10, 2004. Claimant sent a letter to the Department of Labor appealing this decision, which was postmarked March 17, 2004. A telephone conference hearing was subsequently held on the timeliness of claimant’s appeal. The Unemployment Insurance Appeal Board dismissed the appeal as untimely, concluding that claimant did not file it within 20 days of the mailing of the ALJ’s decision. Claimant now appeals from this decision.
We affirm. Claimant offered no reasonable excuse for his failure to appeal the ALJ’s decision within 20 days of mailing as required by Labor Law § 621 (1) (see Matter of Plotnik [Commissioner of Labor], 13 AD3d 700, 701 [2004]; Matter of Grunkorn [Commissioner of Labor], 6 AD3d 913, 913 [2004]). The contentions in claimant’s brief fail to address the timeliness of his appeal. Accordingly, we find no reason to disturb the Board’s decision.
*639Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.